NEUBERGER BERMAN INCOME FUNDS INVESTOR CLASS ADMINISTRATION AGREEMENT SCHEDULE A The Investor Class of the Series of Neuberger Berman Income Funds currently subject to this Agreement are as follows: Neuberger Berman Core Bond Fund Neuberger Berman High Income Bond Fund Neuberger Berman Municipal Intermediate Bond Fund Neuberger Berman Short Duration Bond Fund Date: October 31, 2011 NEUBERGER BERMAN INCOME FUNDS INVESTOR CLASS ADMINISTRATION AGREEMENT SCHEDULE B Compensation pursuant to Paragraph 3 of the Neuberger Berman Income Funds Investor Class Administration Agreement shall be: For the services provided to the Trust or to each Series without regard to class, 0.06% per annum of the average daily net assets of the Investor Class of each Series; For the services provided to the Investor Class of a Series and its shareholders (including amounts paid to third parties), 0.21% per annum of the average daily net assets of the Investor Class of said Series; plus in each case Certain out-of-pocket expenses for technology used for shareholder servicing and shareholder communication, subject to the prior approval of an annual budget by the Trust’s Board of Trustees, including a majority of those Trustees who are not interested persons of the Trust or of Neuberger Berman Management LLC, and periodic reports to the Board of Trustees on actual expenses. Date: October 31, 2011
